Case 5:14-cv-00237-RBD-PRL Document 148 Filed 06/14/21 Page 1 of 1 PageID 1317




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

 KIRSTIN SCONIERS,

        Plaintiff,

 v.                                                         Case No: 5:14-cv-237-RBD-PRL


 FNU LOCKHART,

        Defendant.

                                           REPORT

        On June 14, 2021, in Ocala, Florida, I conducted a settlement conference. The

 Plaintiff, appearing pro se, and the attorney of record for Mr. Lockhart, along with claims

 counsel for the Florida Sheriffs Risk Management Fund and counsel for the Marion County

 Sheriff’s Office, appeared. The parties reached a full settlement. Payment was agreed to be

 made to the Plaintiff within 30 days, each side bears its own costs and fees, and the case will

 be dismissed with prejudice.

        Dated: June 14, 2021




 Copies furnished to:

 Presiding United States District Judge
 Counsel of Record
 Pro-Se Plaintiff
